Citation Nr: 1026952	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  03-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability.

2.	Entitlement to service connection for depression.

3.	Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from August 2002, January 2005 and October 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In August 2008, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.

The Board initially addressed the Veteran's claims in January 
2009.  There were additional issues on appeal which were 
previously adjudicated.  The remaining three issues subject to 
this appeal were remanded by the Board in January 2009 for 
additional development.  

The issues of entitlement to service connection for a bilateral 
knee disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent evidence of record shows that depression was 
aggravated by the Veteran's service connected disabilities.  




CONCLUSION OF LAW

Depression was aggravated by service connected disabilities.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting service connection for depression, which is the 
full benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was revised to implement Allen v. Brown, 7 Vet. App. 439 
(1995).   The revised 38 C.F.R. § 3.310 institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
essence, it provides that in an aggravation secondary service 
connection scenario, there must be medical evidence establishing 
a baseline level of severity of a disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after aggravation occurred.  Here, 
the Veteran's claim was pending prior to the effective date of 
the revised 38 C.F.R. § 3.310.  As such, the Board will consider 
the version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran has a current diagnosis of depression.  The VA 
medical records show periodic treatment for depression.  In a 
January and May 2007 mental health note, the Veteran was 
diagnosed with a major depressive disorder.  Further, in a 
November 2007 VA Compensation and Pension Examination, the 
Veteran was diagnosed with depressive disorder, not otherwise 
specified.  Most recently, in the May 2009 VA Compensation and 
Pension Examination, the Veteran was diagnosed with depressive 
disorder.  

The Veteran asserts that his service connected disabilities 
caused and/or aggravate his depression.  The Board notes that the 
Veteran is service connected for lumbar strain with herniated 
disk, evaluated as 20 percent disabling; peptic ulcer disease, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and impotence associated with lumbar strain 
with herniated disc, evaluated as 0 percent disabling.  

The VA mental health notes suggest that depression was 
exacerbated by the Veteran's multiple health issues including 
osteoarthritis of the spine.  In the November 2007 VA 
Compensation and Pension Examination, the examiner opined that 
the Veteran's health problems and strain in his marital 
relationship contributed to his depressive mood.  

Further, in the May 2009 VA Compensation and Pension Examination, 
a psychologist found that the Veteran's chronic health problems 
have likely exacerbated his depressed mood and may account for 
memory and concentration deficits.  The psychologist described 
how the Veteran felt hopeless at times, how his service connected 
deformity of the penis affected his view of himself and how it 
negatively affected his relationship with his wife and his mood.  
The Veteran indicated that he felt like he was a burden to 
others.  The psychologist found that it was likely that the major 
depression was aggravated by the Veteran's service connected 
disabilities.  

The Board notes that the psychologist did not specify what 
service connected disabilities actually aggravated his depression 
and did not indicated the level of aggravation.  As noted 
previously, however, the baseline level of severity of disability 
prior to when aggravation occurred and the level of increased 
disability after aggravation is not required under 38 C.F.R. § 
3.310(a) effective prior to October 2006.  Furthermore, at the 
beginning of the examination, the psychologist accurately noted 
that the Veteran was service connected for lumbar strain, peptic 
ulcer disease, tinnitus and impotence.  Therefore, there is no 
indication that the psychologist's conclusion that his service 
connected disabilities aggravated his depression was based on 
inaccurate information.  

In this regard, the Board notes that the psychologist reviewed 
the electronic medical records, interviewed the Veteran and 
interviewed the Veteran's spouse.  Prior to the evaluation the 
claims file was not reviewed, however, in an addendum dated in 
August 2009, the psychologist reviewed the claims file and 
indicated that the findings remained unchanged after the claims 
file was reviewed.  The psychologist's opinion is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  As such, the Board finds that the VA opinion 
is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  

The examiner also provided a thorough assessment of the effect 
the Veteran's disabilities had on his mood and mental health.  As 
such, the Board finds the VA examination probative.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion).  

As there is a current diagnosis of depression that was aggravated 
by the Veteran's service connected disabilities, the Board finds 
that service connection is warranted.  See 38 C.F.R. § 3.310(a) 
(2006).  


ORDER

Service connection for depression is granted. 

REMAND

Unfortunately, the claims for entitlement to service connection 
for a bilateral knee disability and TDIU must once again be 
remanded for further development.  In the January 2009 Board 
remand, the Board requested VA examinations to determine if a 
bilateral knee disability was aggravated by the service connected 
lumbar spine disability and if the service connected disabilities 
render the Veteran unemployable.  

Regarding the bilateral knee disability, a VA examination was 
conducted in May 2009.  The examiner found that the knee 
disability was not related to service and discussed risk factors 
for osteoarthritis, however, the examiner did not address whether 
the bilateral knee disability was aggravated by the service 
connected lumbar spine disability as requested in the remand 
directives.  

Regarding the TDIU claim, a VA examination was not conducted.  
The RO relied upon an August 2008 statement from a private 
physician and denied the Veteran's claim.  The Board notes that 
the August 2008 statement was specifically considered and 
referred to in the January 2009 Remand.  As a VA examination was 
not conducted regarding the Veteran's TDIU claim, the Board finds 
that the RO did not comply with remand directives.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine if the bilateral knee 
disability was aggravated by a service 
connected disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination, 
and the examination report should reflect 
that such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should specifically indicate if 
the bilateral knee disability was caused or 
aggravated by a service connected disability, 
including the service connected lumbar spine 
disability.  A rationale for any opinion 
reached should be included in the opinion.  

2.	A VA opinion should be obtained to 
determine whether the Veteran is unemployable 
due to his service connected disabilities.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be requested 
to review all pertinent records associated 
with the claims file and to comment on the 
effect of the Veteran's service connected 
disabilities on his ability to engage in any 
type of full-time employment and whether, in 
the examiner's opinion, the service connected 
disabilities are of such severity to result 
in unemployability.  A rationale for any 
opinion reached should be included in the 
opinion.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE) 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


